Citation Nr: 0914529	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  00-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as peptic ulcer disease and gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active service from December 1973 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin.  In May 2003, the claims folder was transferred to 
the VA Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran presented testimony in June 
2000 during a hearing on appeal at the RO before a hearing 
officer, as well as in March 2004 during a video conference 
hearing before the undersigned Veterans Law Judge (VLJ). 
Copies of the hearing transcripts issued following the 
hearings are of record.

In July 2004 and again in April 2006 the Board remanded this 
matter to the RO for further development. 

The Veteran in a statement received in May 2007 has indicated 
that he wished to amend the claim to include a claim for 
entitlement to service connection for gastritis.  The Board 
included this as part and parcel of the gastrointestinal 
disorders claim.

In July 2007 the Board denied the claim on appeal.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which in August 2008 granted a Joint 
Motion for Remand, and remanded this matter back to the 
Board.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





REMAND

As pointed out in the introduction, the Veteran appealed the 
Board's July 2007 decision to the Court, which in August 2008 
granted the VA's Joint Motion for Remand.  Specifically it 
was found in the Joint Motion, that the Board in its denial 
of service connection for a gastrointestinal disorder, failed 
to properly notify the Veteran as to the unavailability of 
certain service treatment records, in violation of the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  This notice must inform the Veteran of 
the identity of records the VA was unable to obtain, explain 
the efforts the VA made to obtain these records, the 
description of any further action the VA will take regarding 
the claim, including but not limited to notice that the VA 
will decide the claim based on the evidence of record unless 
the Veteran submits records that the VA was unable to obtain 
as well as notice that the claimant is ultimately responsible 
for providing the evidence.  38 U.S.C.A. § 5103(b)(2)(3); 
38 C.F.R. § 3.159(b)(4)(e).

Specifically, it was pointed out that notice had not been 
provided to the Veteran as to the unavailability of records 
from the U.S. Army facility from Heidelberg, Germany.  The 
Veteran was never advised of the unavailability of these 
records.  A deferred rating of July 2003 only told the 
Veteran that service treatment records had been obtained from 
Landstuhl, Germany.  No mention of the unavailable records 
from Heidelberg, Germany was made.

Thus, it is necessary to remand this matter to afford the 
Veteran proper notice of the unavailability of the service 
treatment records from Heidelberg, Germany in accordance with 
the VA's duty to notify.  See Quartuccio v Principi, 16 Vet. 
App. 183 (2002); see also 38 CFR 3.159(b)(4)(e).  

In cases where the Veteran's service treatment records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the Veteran in 
developing facts pertinent to his claims in a case where 
service treatment records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service treatment records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service treatment records are missing.  A non-exhaustive list 
of documents that may be substituted for service treatment 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a Veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations. VA Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  
Thus, the duty to assist notice regarding the missing service 
treatment records from Heidelberg, Germany should also notify 
the Veteran of these alternate sources of evidence to 
substitute for the missing records.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet App. 473, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
advised of the evidence necessary to establish an initial 
disability rating or effective date, if service connection 
were awarded for the claimed disability on appeal.

In view of the foregoing this matter is REMANDED for the 
following action.

1.  The AOJ must send the Veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet App. 
473, and (2) informs the Veteran of the 
identity of the service treatment records 
the VA was unable to obtain and explains 
the efforts the VA made to obtain these 
records, as well as describing any further 
action the VA will take regarding the 
claim, including but not limited to notice 
that the VA will decide the claim based on 
the evidence of record unless the Veteran 
submits records that the VA was unable to 
obtain.  In particular, the Veteran should 
be informed that the AOJ was unable to 
obtain records from the U.S. Army facility 
in Heidelberg, Germany.

The AOJ should also inform the Veteran 
that he is ultimately responsible for 
providing the evidence and in so doing, 
informs the Veteran that he can submit 
alternate evidence for these missing 
records as set forth in VA Adjudication 
Procedure Manual, Manual M21- 1, Part III, 
paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  
This notice should also include NA Forms 
13055 ("Request for Information Needed to 
Reconstruct Medical Data") and 13075 
("Questionnaire about Military Service") 
which the Veteran should be asked to 
complete and return.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
is completed to the extent possible, the 
AOJ should readjudicate the claim.  If the 
decision remains adverse, the appellant 
and his representative should be furnished 
a supplemental statement of the case, and 
afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




